
	
		III
		111th CONGRESS
		2d Session
		S. RES. 702
		IN THE SENATE OF THE UNITED STATES
		
			December 16, 2010
			Mr. Roberts (for
			 himself, Mr. Harkin,
			 Mr. Hatch, and Ms. Murkowski) submitted the following resolution;
			 which was considered and agreed to
		
		RESOLUTION
		Recognizing the work and importance of
		  special education teachers.
	
	
		Whereas, in 1972, the Supreme Court ruled that children
			 with disabilities have the same right to receive a quality education in the
			 public schools as their nondisabled peers and, in 1975, the Congress passed
			 Public Law
			 94–142 guaranteeing students with disabilities the right to a
			 free appropriate public education;
		Whereas, according to the Department of Education,
			 approximately 6,600,000 children (roughly 13 percent of all school-aged
			 children) receive special education services;
		Whereas there are over 370,000 highly qualified special
			 education teachers in the United States;
		Whereas the work of special education teachers requires
			 special education teachers to be able to interact and teach students with
			 specific learning disabilities, hearing impairments, speech or language
			 impairments, orthopedic impairments, visual impairments, autism, combined
			 deafness and blindness, traumatic brain injury, and other health
			 impairments;
		Whereas special education teachers—
			(1)are
			 dedicated;
			(2)possess the
			 ability to understand the needs of a diverse group of students;
			(3)have the capacity
			 to use innovative teaching methods tailored to a unique group of students;
			 and
			(4)understand the
			 differences of the children in their care;
			Whereas special education teachers must have the ability
			 to interact and coordinate with a child’s parents or legal guardians, social
			 workers, school psychologists, occupational and physical therapists, and school
			 administrators, as well as other educators to provide the best quality
			 education for their students;
		Whereas special education teachers help to develop an
			 individualized education program for every special education student based on
			 the needs and abilities of the student; and
		Whereas special education teachers dedicate themselves to
			 preparing special education students for success in school and beyond: Now,
			 therefore, be it
		
	
		That Congress—
			(1)recognizes the
			 amount of work required to be a special education teacher; and
			(2)commends special
			 education teachers for their sacrifices and dedication to preparing individuals
			 with special needs for high school graduation, college success, and rewarding
			 careers.
			
